FREDERIC DORWART LAWYERS OLD CITY HALL TULSA, OKLAHOMA 74103-5010 AMANDA D. LOVELACE Direct (918) 583-9985 Main (918) 583-9922 Email: alovelace@fdlaw.com Facsimile (918) 583-8251 November 7, 2012 Via E-mail Perry J. Hindin, Esq. Special Counsel Office of Mergers and Acquisitions Securities and Exchange Commission Re: Aetrium Incorporated Definitive Proxy Statement on Schedule 14A filed on November 7, 2012 Revised Preliminary Proxy Statement on Schedule 14A filed on November 6, 2012 Preliminary Proxy Statement Initially Filed October 23, 2012 by Jeffrey E. Eberwein, et al. File No. 0-22166 Dear Mr. Hindin: On behalf of the Concerned Aetrium Shareholders (“CAS”), we will make the following change to the Proxy Revised Preliminary Proxy Statement filed on November 6, 2012 (the “Proxy”). On page 9 of the Proxy, as filed on the Edgar system, in the “Reasons for Solicitation” section, the heading previously titled “ATRM has a history of non-compliance with NASDAQ rules and NASDAQ listing requirements” shall be changed to read “ATRM is in danger of a NASDAQ de-listing.”Additionally, the first bullet point under this heading, starting with “On December 24, 2008 .” shall be deleted in its entirety. For your convenience, a redline of page 9 of the Proxy which shows the changes made is attached to this letter. Additionally, we have filled in the blanks on pages 2 and 22 of the Proxy filed on November 6, 2012. Please contact me should you have any questions. Sincerely, /s/ Amanda D. Lovelace Amanda D. Lovelace, Esq. Frederic Dorwart, Lawyers Old City Hall 124 East Fourth Street Tulsa, Oklahoma 74103 Attachment cc:Frederic Dorwart, Esq.
